Citation Nr: 1030606	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 25, 2006, for 
the grant of service connection for right knee degenerative joint 
disease, with evidence of an old ACL tear.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had honorable military service from June 1975 to 
December 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Service connection for residuals of a right knee injury was 
denied in a rating decision in January 1990.
2.  The January 1990 decision was consistent with the law and 
supported by evidence then of record.
3.  There is no undebatable error of fact or law in the January 
1990 denial that would change the outcome regarding the claim for 
service connection for a right knee condition.

4.  In January 2004, the RO in Roanoke, Virginia continued denied 
reopening a claim for service connection for a right knee 
condition.  Although notified of that determination and of his 
appellate rights approximately ten days later in the same month, 
the Veteran did not initiate an appeal of the denial within one 
year. 
 
5.  No further claim for service connection for a right knee 
condition was received until April 25, 2006. 
 
6.  In February 2007, the RO granted service connection for a 
right knee condition and awarded a compensable rating of 10 
percent, effective from April 25, 2006, the date of receipt of 
the Veteran's claim for such disability. 



CONCLUSIONS OF LAW

1.  The RO's January 1990 decision, which denied the Veteran's 
claim for service connection for a right knee condition, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2009).

2.  The criteria for an effective date earlier than April 25, 
2006, for the grant of service connection for a right knee 
condition are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009). 
 
The United States Court of Appeals for Veterans Claims (Court), 
has held that VA's duties to notify and assist are not applicable 
to cases, such as this one, involving an earlier effective date 
claim in which the law, rather than the evidence, is dispositive.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Additionally, the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
 





Analysis

CUE 
 
A finally-adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of disallowance.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  There are 
three possible bases for revising or reversing a claim that has 
been the subject of an unappealed rating decision: (1) Clear and 
unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. 
§ 3.105(a).  (2) New and material evidence.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156.  (3) Change in applicable law may entitle 
appellant to de novo review even though essentially the same 
facts are before the adjudicator.  Routen v. West, 142 F.3d 1434, 
1441-2 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. 
Cir. 1994), aff'g 4 Vet. App. 283, 288-9 (1993)

An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of clear and unmistakable error (CUE).  Previous 
determinations which are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 20.1400 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts." 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Clear and unmistakable error is defined as a very specific and 
rare kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present in 
a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  Damrel 
v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. 
App. 310 (1992).

A determination that there was CUE must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).
 
The Veteran has alleged that clear and unmistakable error was 
made in the January 1990 rating decision because the Veteran 
believes that the evidence of record at that time clearly 
indicated that it was as likely as not that his November 12, 1980 
in-service injury resulted in a right knee disability.  

With regard to the relevant facts which dictated the outcome in 
the January 1990 decision, the Board notes that there was no 
indication in the record that the Veteran's knee disability was 
related to service.  The Board notes in this regard that the 
Veteran submitted private treatment records indicating that he 
had a torn medial meniscus of the right knee, diagnosed during 
March 1989.  As the RO indicated in the January 1990 rating 
decision, there is no indication that the condition noted during 
March 1989 was related to active service and there was no 
indication that the Veteran's knee condition had been chronic 
since service.  

The January 1990 denial was supported by the evidence then of 
record, and does not amount to legal error.  The Board notes that 
in the Veteran's July 2007 statement alleging CUE, the Veteran 
has essentially asserted that the basis of his claim is that the 
evidence considered in the January 1990 rating decision clearly 
indicated that he had a knee disability at that time related to 
active service. However, such contention amounts to a dispute 
over how the evidence was evaluated by the RO, or the weight of 
probative value attached to the evidence. Simply to allege that 
previous adjudications improperly weighed and evaluated the 
evidence, or failed to apply the benefit-of- the-doubt doctrine, 
or failed to give reasons and bases, can never rise to the 
stringent definition of CUE.  "Broad-brush" allegations of 
"failure to follow the regulations" or "failure to give due 
process" are also insufficient.  See Fugo, 6 Vet. App. at 44..   
 
In conclusion, the Board finds that the correct laws and facts 
were before the RO in January 1990 and that the decision was 
supported by the record and law in existence at that time.  In 
the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon which 
to find CUE in the January 1990 decision that denied entitlement 
to service connection for a right knee disability.


Earlier Effective Date

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of award based on an 
original claim for service connection, "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore."  38 U.S.C.A. § 
5110.  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim, "will be the date of receipt of the 
original claim or the date the entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  In an original claim for service 
connection, the date that supporting evidence is received is 
irrelevant when considering the effective date of the award.  
McGrath v. Gober, 14 Vet. App. 28 (2000). 
 
With exceptions not herein applicable, any award based on a 
subsequently filed application for benefits can be made effective 
no earlier than the date of the new application.  See 38 U.S.C.A. 
§§ 5108, 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2009).

Review of the record indicates that, in January 2004, the RO in 
Roanoke, Virginia continued prior denials of service connection 
for a right knee condition by denying reopening of the claim.  
Although notified of the determination and of his appellate 
rights approximately ten days later in the same month, the 
Veteran did not initiate an appeal of the denial within one year.  
As a result, the January 2004 continued denial of reopening of 
the Veteran's claim for service connection for a right knee 
condition became final.  38 U.S.C.A. § 7105 (West 2002). 38 
C.F.R. §§ 20.302, 20.1103 (2009). 
 
Significantly, no further claim for service connection for a 
right knee disability -whether formal or informal - was 
thereafter received until April 25, 2006.  In February 2007, the 
Roanoke RO granted service connection for a right knee condition 
and awarded a compensable evaluation of 10 percent, effective 
from April 25, 2006, the date of receipt of the Veteran's new 
claim for such benefit. 
 
Under applicable law, as outlined above, the effective date of 
the subsequent award of service connection for the Veteran's 
right knee disability can be no earlier than April 25, 2006.  See 
38 U.S.C.A. § 5110(a) (West 2002) & 38 C.F.R. § 3.400(q)(1)(ii) 
(2009) (any award based on a subsequently filed application for 
benefits can be made effective no earlier than the date of the 
new application).  As the RO has assigned an effective date of 
April 25, 2006, for the grant of service connection for a right 
knee disability, the Veteran's claim for an earlier effective 
date must be denied. 
 
Pertinent law and regulations clearly state that the effective 
date for any award based on a subsequently filed application for 
benefits can be made effective no earlier than the date of the 
new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2009).  Based on the evidence of 
record, as well as the appropriate laws and regulations, the 
Board must conclude that an effective date earlier than April 25, 
2006, for the grant of service connection for right knee 
degenerative joint disease, with evidence of an old ACL tear is 
not warranted. 

ORDER

Entitlement to an effective date earlier than April 25, 2006, for 
the grant of service connection for right knee degenerative joint 
disease with evidence of an old ACL tear, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


